UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    100
                                                                                       7/5/2019
 LCS Group LLC,

                              Plaintiff,
                                                            1:18‐cv‐02688 (AT) (SDA)
                      ‐against‐
                                                            OPINION AND ORDER
 Shire LLC, et al.,

                              Defendant.



STEWART D. AARON, United States Magistrate Judge:

        Before the Court is a motion by attorney Stephen M. Lobbin (“Lobbin”), filed on June 12,

2019 (ECF No. 96), seeking reconsideration of this Court’s Opinion and Order, dated May 29, 2019

(5/29/19 Op. & Order, ECF No. 92), which fixed the amount of the monetary sanctions awarded

against LCS Group, LLC (“LCS”), Lobbin and Foundation Law Group LLP (“Foundation”), jointly and

severally, at $133,803.75. For the reasons set forth below, Lobbin’s motion is DENIED.

                                           BACKGROUND

        In an Order dated March 8, 2019, District Judge Analisa Torres granted the motion made

by Defendants Shire LLC, Shire Development LLC, Shire PLC and Haug Partners LLP (collectively,

the “Defendants”) for sanctions; ordered LCS, Lobbin and Foundation “jointly and severally, to

reimburse [Defendants] for their reasonable attorney’s fees and other expenses associated with

briefing the motion to dismiss and the motion for sanctions;” and instructed Defendants to file a

motion for attorneys’ fees if the parties were unable to reach agreement as to the amount to be

paid by LCS, Lobbin and Foundation. See LCS Grp., LLC v. Shire LLC, No. 18‐CV‐02688 (AT), 2019
WL 1234848, at **13,18 (S.D.N.Y. Mar. 8, 2019). Lobbin did not seek reconsideration of Judge

Torres’ March 8, 2019 Order.

        On April 5, 2019, after an agreement was not reached regarding the amount of attorneys’

fees to be paid, Defendants filed a motion seeking $250,000.00 in attorneys’ fees. (Defs.’ Mem.,

ECF No. 81, at 6.) In an Opinion and Order dated May 29, 2019, I granted Defendants’ motion in

part and denied it in part, and ordered LCS, Lobbin and Foundation, jointly and severally, to pay

the sum of $133,803.75 to Defendants. LCS Grp. LLC v. Shire LLC, et al., No. 18‐CV‐02688 (AT)

(SDA), 2019 WL 2280344, at *8 (S.D.N.Y. May 29, 2019).

        On June 12, 2019, Lobbin filed a motion for reconsideration of my May 29, 2019 Opinion

and Order. (Mot. for Reconsideration, ECF No. 96.) On June 26, 2019, Defendants filed their

memorandum in opposition. (Def. Mem., ECF No. 98.) Lobbin filed a reply on July 3, 2019. (Reply,

ECF No. 99.)

                                                 ANALYSIS

        In his reconsideration motion, Lobbin appears to seek reconsideration of three aspects of

the March 8, 2019 Order entered by Judge Torres: (1) the finding that Foundation was jointly and

severally liable for the sanctions imposed;1 (2) the finding that Lobbin was “misleading” in arguing

that he timely withdrew the RICO claim within the Rule 11 safe harbor period;2 and (3) the Court’s


1
  LCS Grp., LLC, 2019 WL 1234848, at *18 (“Under these circumstances, the Court finds that the
appropriate sanction is requiring LCS and Lobbin, jointly and severally, to reimburse Shire and Haug for
their reasonable attorney’s fees and other expenses associated with briefing the motion to dismiss and
the motion for sanctions.” [“Lobbin” had been collectively defined by Judge Torres earlier in her Order to
include both Lobbin and Foundation. See id. at *13.]).
2
  LCS Grp., LLC, 2019 WL 1234848, at *16 (“LCS’s statement in an August 7, 2018 letter to the Court that
it agreed to dismiss its RICO claim . . . is misleading because the letter stated only that LCS ‘likely [would]
agree to dismiss that claim in [its] response to the pending motion to dismiss.’” (citations to record
omitted)).


                                                      2
dismissal of LCS’s breach of contract claim.3 (See Mot. for Reconsideration at 2‐4, 7‐9.) In this

district, reconsideration motions are governed by Local Civil Rule 6.3, and must be “served within

fourteen (14) days after the entry of the Court's determination of the original motion.” Local Civ.

R. 6.3. It is far too late for Lobbin to seek reconsideration of the March 8, 2019 Order.

          Lobbin in his reconsideration motion also challenges the amount of fees awarded in my

May 29, 2019 Opinion and Order. (See Mot. for Reconsideration at 1‐2.) His reconsideration

motion is timely as to my May 29, 2019 Opinion and Order, meaning that his arguments as to the

amount of the sanctions I imposed are not barred by the 14‐day time limit contained in Rule 6.3.4

However, his motion fails under the applicable legal standards.

          Reconsideration is an “extraordinary remedy to be applied sparingly in the interests of

finality and conservation of scarce judicial resources.” Parrish v. Sollecito, 253 F. Supp. 2d 713,

715 (S.D.N.Y. 2003) (quoting In re Health Mgmt. Sys. Inc. Sec. Litig., 113 F. Supp. 2d. 613, 614

(S.D.N.Y. 2000)). A motion for reconsideration is not to be used as a substitute for appeal. See

U.S. Bank Nat’l Ass’n v. Triaxx Asset Mgmt. LLC, 352 F. Supp. 3d 242, 246 (S.D.N.Y. 2019). “The

standard for granting such a motion is strict, and reconsideration will generally be denied unless

the moving party can point to controlling decisions or data that the court overlooked—matters,



3
    LCS Grp., LLC, 2019 WL 1234848, at *8.
4
 Some judges have concluded that Local Civil Rule 6.3 does not allow for motions for reconsideration to
be made to magistrate judges, reasoning that 28 U.S.C. § 636(b)(1)(A) and Fed. R. Civ. P. 72(a) “requires
that objections to a magistrate judge’s non‐dispositive order be timely made to the district judge assigned
to the case.” See Koehler v. Bank of Bermuda, Ltd., No. M18‐302, 2003 WL 466206, at *1 (S.D.N.Y. Feb. 21,
2003). However, “nothing in the text of Local Civil Rule 6.3 suggests that it is inapplicable to orders issued
by magistrate judges.” Joint Stock Co. Channel One Russ. Worldwide v. Infomir LLC, 16‐CV‐01318 (GBD)
(BCM), 2019 U.S. Dist. LEXIS 100279, at *7 n.2 (S.D.N.Y. Jun. 13, 2019) (“magistrate judges in this district
routinely entertain and determine reconsideration motions as to their own orders pursuant to Local Civil
Rule 6.3”).


                                                      3
in other words, that might reasonably be expected to alter the conclusions reached by the court.”

Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). See also Local Civ. R. 6.3 (movants

must “[set] forth concisely the matters or controlling decisions which counsel believes the Court

has overlooked”).

        In the present case, Lobbin has not set forth any matters or data that I overlooked in

arriving at the amount of sanctions to be awarded. Nor has he pointed to any controlling

decisions that I overlooked, or anything that reasonably might be expected to alter my

conclusions.5 Thus, there is no factual or legal basis for me to reconsider the sanctions amount

imposed. Even if there were such a basis, I carefully have reviewed the parties’ submissions

regarding the reconsideration motion and I adhere to my prior decision.

        Lobbin argues that, in determining the amount of sanctions to be imposed, I should have

considered only his ability to pay, and not the ability of Foundation to pay. (Mot. For

Reconsideration at 2‐4; Reply at 2‐3.) However, even if Lobbin does not have the ability to pay

the entire sanctions amount—which is far from clear on the record—under the express

provisions of Rule 11, Foundation is “jointly responsible” for the violation committed by Lobbin.

See Fed. R. Civ. P. 11(c)(1). Foundation provides an additional source of funds to pay the sanctions

awarded and its ability to pay (which has not been questioned) therefore is relevant.




5
  Lobbin argues that I overlooked that his prior sanctions history “already had been assessed by” Judge
Torres and that it “should be of limited relevance.” (Mot. for Reconsideration at 5.) However, Lobbin
points to nothing that I overlooked with respect to the misleading statements he made in the Declaration
he filed in opposition to the motion before me regarding his prior sanctions history. (See 5/29/19 Op. &
Order at 12‐13.) Lobbin also argues that I overlooked the fact that Defendants during the conferral process
failed to act in good faith. (Mot. for Reconsideration at 6‐7.) I did not, and do not, find that Defendants
failed to act in good faith.


                                                    4
                                       CONCLUSION

      For the foregoing reasons, Lobbin’s motion for reconsideration (ECF No. 96) is DENIED.

Dated: New York, New York
       July 5, 2019
                                          SO ORDERED.


                                          ________________________________
                                          STEWART D. AARON
                                          United States Magistrate Judge




                                             5
